IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TIERONE ROBINSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-3230

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 4, 2015.

An appeal from an order of the Circuit Court for Suwannee County.
David W. Fina, Judge.

Tierone Robinson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

SWANSON, MAKAR, and BILBREY, JJ., CONCUR.